NO. 07-12-0423-CR

                                  IN THE COURT OF APPEALS

                          FOR THE SEVENTH DISTRICT OF TEXAS

                                            AT AMARILLO

                                               PANEL A

                                     OCTOBER 9, 2012
                              ______________________________


                                JEFFREY LIEBSCH, APPELLANT

                                                    V.

                               THE STATE OF TEXAS, APPELLEE


                            _________________________________

               FROM THE 108TH DISTRICT COURT OF POTTER COUNTY;

            NO. 63,867-E; HONORABLE DOUGLAS R. WOODBURN, JUDGE

                             _______________________________

Before CAMPBELL and HANCOCK and PIRTLE, JJ.


                                    MEMORANDUM OPINION


        Appellant, Jeffrey Liebsch, filed a notice of appeal from the trial court’s order

denying his motion to suppress.               On October 3, 2012, he filed his “Motion for

Withdrawal of Notice of Appeal” in this Court. 1 The motion is signed by counsel, but not

by Appellant. See TEX. R. APP. P. 42.2(a). Pursuant to an inquiry by the Clerk of this


1
 A day earlier, he filed the same motion with the trial court clerk. Even though the trial court signed an
order granting the motion for withdrawal of the Notice of Appeal, as it pertains to the trial court record,
only this Court has jurisdiction to dispose of an appeal already pending in this Court.
Court, it was discovered that after denial of his motion to suppress, Appellant decided to

proceed to trial and no final judgment has been entered from which to appeal. We

dismiss this purported appeal.


       The State is entitled to pursue an interlocutory appeal from the granting of a

motion to suppress. See TEX. CODE CRIM. PROC. ANN. art. 44.01(a)(5) (W EST SUPP.

2012). However, there is no comparable statute or rule that allows a defendant to

appeal an interlocutory order denying a motion to suppress. See Dahlem v. State, 322
S.W.3d 685, 690-91 (Tex.App.—Fort Worth 2010, pet. ref’d).         See also Apolinar v.

State, 820 S.W.2d 792, 794 (Tex.Crim.App. 1991). A defendant’s right of appeal under

article 44.02 of the Texas Code of Criminal Procedure is triggered when the trial court

enters a judgment of guilt or other appealable order. See id. at 691. See also TEX. R.

APP. P. 25.2(a)(2).


       No final judgment of guilt or appealable order having been entered, this

purported appeal is dismissed for want of jurisdiction.


                                                 Per Curiam

Do not publish.




                                             2